EXHIBIT 2.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re GeM Solutions, Inc., Debtor. Chapter 11 Case No. 07-11364 (KJC) FIRST AMENDED PLAN OF REORGANIZATION OF GEM SOLUTIONS, INC. Dated: December 19, 2007 FOX ROTHSCHILD LLP Seth A. Niederman, Esquire (DE Bar No. 4588) 919 N. Market Street, Suite 1300 Wilmington, DE 19899-2323 Telephone: (302) 654-7444 Facsimile: (302) 656-8920 Joshua T. Klein, Esquire 2000 Market Street, 10th Floor Philadelphia, PA 19103-3291 Telephone: (215) 299-2000 Facsimile: (215) 299-2150 Hal L. Baume, Esquire 997 Lenox Drive, Bldg. 3 Lawrenceville, NJ 08648-2311 Telephone: (609) 896-36000 Facsimile: (609) 896-1469 Counsel for GeM Solutions, Inc., Debtor and Debtor In Possession TABLE OF CONTENTS I. INTRODUCTION II. DEFINITIONS AND CONSTRUCTION OF TERMS A. Scope of Definitions B. Construction 1 III. TREATMENT OF ADMINISTRATIVEEXPENSES AND PRIORITY TAX CLAIMS 7 A. Administrative Expenses and Fees 7 B. Priority Tax Claims 8 IV. CLASSIFICATION AND TREATMENTOF CLAIMS and EQUITY INTERESTS 9 A. General Overview 9 B. Designation of Classes Under the Plan 9 C. Treatment of Classes 9 V. PROCEDURES FOR RESOLVING AND TREATING DISPUTED ADMINISTRATIVE EXPENSE CLAIMS AND GENERAL UNSECURED CLAIMS 12 A. Objections to and Resolution of Administrative Expense Claims and Claims 12 B. No Distribution Pending Allowance 13 C. Estimation. 13 D. Reserve for Disputed General Unsecured Claims 13 E. Allowance and Payment of Disputed Claims 13 F. Release of Funds from Disputed General Unsecured Claims Reserve 13 VI. ACCEPTANCE OR REJECTION OF THE PLAN 14 A. Voting of Claims 14 B. Elimination of Vacant Classes 14 C. Nonconsensual Confirmation 14 VII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES 14 A. Assumption of Executory Contracts and Unexpired Leases 14 B. Bar Date for Rejection Damages Claims 15 C. Compensation and Benefit Programs 16 VIII. MEANS FOR IMPLEMENTATION OF THE PLAN 16 A. Funding for the Plan 16 B. Cancellation and Issuance of Securities 16 C. Distributions Under the Plan 17 D. Post-Confirmation Management 18 E. Corporate Action 18 F. Dissolution of Creditors’ Committee 19 G. Trident Claims and Liens Against CompuSven 19 IX. CONDITIONS TO EFFECTIVE DATE 19 X. RETENTION OF JURISDICTION 19 A. Jurisdiction of the Bankruptcy Court 19 B. Failure Of Bankruptcy Court To Exercise Jurisdiction 21 XI. EFFECT OF CONFIRMATION OF THE PLAN 21 A. Discharge 22 B. Binding Effect of Plan/Injunction 22 C. Releases 23 D. Exculpation and Limitation of Liability 23 i E. No Limitations on Effect of Confirmation 23 F. Avoidance Actions 24 G. Preservation of Rights of Action 24 H. Revesting of Property in the Debtor 24 I. Maintenance of Administrative Expense Claim Status Post-Discharge 24 XII. OTHER PLAN PROVISIONS 24 A. Governing Law 24 B. Notices 24 C. Post-Effective Date Fees and Expenses 25 D. Compliance With Tax Requirements 25 E. Severability. 26 F. Successors And Assigns 26 G. Reliance 26 H. Bar Date for Administrative Expense Claims 26 I. Withdrawal or Modification Of The Plan 26 J. Headings 26 K. Exhibits/Schedules 27 L. Good Faith 27 M. Post-Confirmation Conversion/Dismissal 27 N. Post-Confirmation Quarterly Fees 27 O. Entire Agreement 28 ii I.
